DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro et al., JP- 2009/204343 A (An English translation is included.), and further in view of Zhou et al., US 2017/0320346 A1.

4. 	As per claim 1, Kenichiro discloses: A method comprising: 
determining 3D texture pattern data having a number of pattern pixels at different heights and associated with respective surfaces of a corresponding 3D texture pattern;(Kenichiro, [0010], “In the three-dimensional shape measurement method by the phase shift method in which the three-dimensional coordinates of the object to be measured are obtained for each pixel in the image using the image of the above, an image pickup unit is installed above the measurement area of the object to be measured, and the image pickup unit is used. A plurality of planes composed of an optical axis and one projection optical axis are set , and the direction of a straight line having a predetermined angle with respect to the plane for one of the planes and orthogonal to the optical axis of the imaging unit.”, and [0031])
determining luminance change data for each pattern pixel depending on an angle between a normal vector of the respective surface and a simulated light vector; (Kenichiro, [0037], “the gradient direction h of the luminance is shown. The gradient direction h of the brightness is set for each pixel g as a vector direction having each differential intensity obtained by differentiating the brightness value in each pixel of the image G along the x-axis direction and the y-axis direction. Calculated. It should be noted that the gradient direction is not defined in the image portion having uniform brightness”, and [0040])
obtaining image data having a number of image pixels and adjusting a luminance of a said image pixel depending on the luminance change data of a corresponding pattern pixel.(Kenichiro, [0020], “Therefore, the three-dimensional coordinates of the object to be measured can be obtained for each pixel in the image. This three-dimensional shape measuring device 1 basically performs three-dimensional shape measurement by a normal phase shift method a plurality of times , and finally determines the best measurement result from the measurement result, thereby finally having high-precision three-dimensional shape. Enables shape measurement.”, and [0022])

5.	Kenichiro doesn’t expressly disclose:
generate an image with an emulated 3D texture pattern.
 
6.	Zhou discloses: 
generate an image with an emulated 3D texture pattern. (Zhou,[0050], “With simulated calculation with respect to the water transfer printing process, physical coloring for a complex 3D object surface according to a user-specified texture pattern is realized, can be applied to various material types, including metal, plastics, hard wood and ceramics, and at very low cost.” )

7.	Kenichiro is analogous art with respect to Zhou because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of generating an image with an emulated 3D texture pattern as taught by Zhou into the teaching of Kenichiro.  The suggestion for doing so would obtain 

8.	 As per claim 2, Kenichiro and in view of Zhou discloses: The method of claim 1, wherein the surface associated with each pattern pixel is determined using two adjacent patterns pixels. (Kenichiro, [0032], “(Spatial Arrangement of Stripe Pattern Projection Unit 2 and Imaging Unit 3) In this embodiment, two systems of stripe pattern projection units 2 A and B are used, and these are two planes orthogonal to each other (plane A in FIG. 2 ) . Place each in (B side). Therefore, the projection optical axis 20 of each fringe pattern projection unit 2 is included in the A plane or the B plane.”, and [0010])

9.	As per claim 3, Kenichiro and in view of Zhou discloses: The method of claim 1, wherein the 3D texture pattern data is determined from a texture pattern image, and the heights of the pattern pixels are determined using the luminance of the texture pattern image.  (Kenichiro, ;(Kenichiro, [0010], “In the three-dimensional shape measurement method by the phase shift method in which the three-dimensional coordinates of the object to be measured are obtained for each pixel in the image using the image of the above, an image pickup unit is installed above the measurement area of the object to be measured, and the image pickup unit is used. A plurality of planes composed of an optical axis and one projection optical axis are set , and the direction of a straight line having a predetermined angle with respect to the plane for one of the planes and orthogonal to the optical axis of the imaging unit.”, and [0031])

“Scanning the 3D object and markers for 3D positioning using a depth camera to obtain a point cloud.”)

11.	As per claim 8, Kenichiro and in view of Zhou discloses: The method of claim 1, wherein the 3D texture pattern has an origin plane from which the pattern pixels extend orthogonally according to their respective height ;(Kenichiro, [0010], “In the three-dimensional shape measurement method by the phase shift method in which the three-dimensional coordinates of the object to be measured are obtained for each pixel in the image using the image of the above, an image pickup unit is installed above the measurement area of the object to be measured, and the image pickup unit is used. A plurality of planes composed of an optical axis and one projection optical axis are set , and the direction of a straight line having a predetermined angle with respect to the plane for one of the planes and orthogonal to the optical axis of the imaging unit.”, and [0031] , and wherein the simulated light vector used to determine the luminance change data for each pattern pixel corresponds to a planar light source.  (Kenichiro, [0037], “the gradient direction h of the luminance is shown. The gradient direction h of the brightness is set for each pixel g as a vector direction having each differential intensity obtained by differentiating the brightness value in each pixel of the image G along the x-axis direction and the y-axis direction. Calculated. It should be noted that the gradient direction is not defined in the image portion having uniform brightness”, and [0040]),  and intersects the origin plane at a common acute angle. (Kenichiro, [0038], and [0040])

12. 	As per claim 9, Kenichiro and in view of Zhou discloses: The method of claim 1, wherein the 3D texture pattern has an origin plane from which the pattern pixels extend orthogonally according to their respective height, and wherein the simulated light vector used to determine the luminance change data for each pattern pixel originates from a predetermined height above and a predetermined location with respect to the origin plane.  (Kenichiro, [0037], “the gradient direction h of the luminance is shown. The gradient direction h of the brightness is set for each pixel g as a vector direction having each differential intensity obtained by differentiating the brightness value in each pixel of the image G along the x-axis direction and the y-axis direction. Calculated. It should be noted that the gradient direction is not defined in the image portion having uniform brightness”,  [0040], and  [0010], “In the three-dimensional shape measurement method by the phase shift method in which the three-dimensional coordinates of the object to be measured are obtained for each pixel in the image using the image of the above, an image pickup unit is installed above the measurement area of the object to be measured, and the image pickup unit is used. A plurality of planes composed of an optical axis and one projection optical axis are set , and the direction of a straight line having a predetermined angle with respect to the plane for one of the planes and orthogonal to the optical axis of the imaging unit.”, and [0031])

13. 	As per claim 10, Kenichiro and in view of Zhou discloses: The method of claim 1, comprising printing the emulated 3D image. (Zhou,[0050], “With simulated calculation with respect to the water transfer printing process, physical coloring for a complex 3D object surface according to a user-specified texture pattern is realized, can be applied to various material types, including metal, plastics, hard wood and ceramics, and at very low cost.” )

14.	Claims 11, and 15, which are similar in scope to claim 1, thus rejected under the same rationale.

15.	Claims 13, and 14, which are similar in scope respectively to claims 2, and 3, are thus rejected under the same rationale.

16.	Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro et al., JP- 2009/204343 A (An English translation is included.), and in view of Zhou et al., US 2017/0320346 A1, and further in view of Yasuaki et al., JP 2004/234285 A (An English translation is included.).

17. 	As per claim 4, Kenichiro and in view of Zhou discloses: The method of claim 3, (See rejection of claim 1 above.)

18.	Kenichiro and in view of Zhou does not expressly disclose: the texture pattern image is a color image and is converted to a luminance map. 

19.	Yasuaki discloses: the texture pattern image is a color image and is converted to a luminance map.  (Yasuaki, [0029], “The texture image compression device of the present invention further includes: a separation unit configured to separate, from the plurality of texture images, a luminance map in which each pixel has a luminance value and a light source independent texture image in which each pixel includes a color component;”)

20.	Yasuaki is analogous art with respect to Kenichiro and in view of Zhou because they are from the same field of endeavor, namely image processing.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of that the texture pattern image is a color image and is converted to a luminance map, as taught by Yasuaki into the teaching of Kenichiro and in view of Zhou.  The suggestion for doing so provide a high quality rendering. Therefore, it would have been obvious to combine Kenichiro with Zhou, and Yasuaki.

21. 	As per claim 5, Kenichiro and in view of Zhou, and further in view of Yasuaki discloses:  The method of claim 3, wherein the luminance map is manipulated according to one or more of the following functions: scaling; luminance inversion; luminance normalization; tiling; mirror-tiling; low pass filtering.  (Yasuaki, [0029], “For each of the maps, for each of the luminance maps, the range of possible values of the luminance values of the pixels constituting each of the maps is normalized, and a normalized luminance map is generated. “)

   (Yasuaki, [0094], “Viewing direction (θ .sub.e , Φ .sub.e ) On the brightness map corrected image 551 (X .sub.n , Y .sub.m ) Is (θ .sub.e , Φ .sub.e , X .sub.n , Y .sub.m ) Have the bias 552 and scale 553 of the normalized luminance map 541 as pixel values. That is, similarly to the luminance map 521, the bias 552 and the scale 553 also change the viewpoint direction (θ .sub.e , Φ .sub.e ) And a point on the texture (X .sub.n , Y .sub.m ).)

Conclusion 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619